Judgment, Supreme Court, New York County, entered January 22, 1971, unanimously modified, on the law, to the extent of striking the first decretal paragraph dismissing the complaint and otherwise affirmed. Respondents shall recover of appellant $50 costs and disbursements of this appeal. This is an action for a declaratory judgment and for other relief. Consequently the declaration that the contract was valid and legal negates a dismissal. When relief is granted by way of declaration even if not the relief sought, a dismissal of the complaint is not warranted. Concur — Capozzoli, J. P., Markewich, Nunez, McNally and Steuer, JJ. [64 Misc 2d 1050.]